DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The disclosure is objected to because of the following informalities: The reference numbers are not consistent throughout the specification.  Applicant has amended the specification to now recite that reference 40 refers to as “an internal solution” [0047], however, it also refers to as “an internal layer” [042].  Appropriate correction is required.

Claim Objections
Claims 8, 11, and 13 are objected to because of the following informalities:  unnecessary large spacing and/or dashes between words.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891).
Regarding claim 1, Koops discloses concentric multi-layered microfiber comprising an exterior polymeric layer, an interior polymeric layer, an intermediate polymeric layer residing between the exterior polymeric layer and the interior polymeric layer, and an internal lumen, and an internal lumen, said internal lumen comprises cells and/or molecules of interest (Abstract, [0021-0025], [0035], and Fig. 4).
Koops discloses that the fibre diameter is between 10 µm and 3mm, wherein the interior layer has a thickness of less than 0.5 mm [0037].  Koops fails to explicitly disclose that each of the polymeric layers having a thickness of about 5 nm to 10 µm.  However, given that Koops discloses that the fibre diameter is minimally 10 µm (total thickness) and one of the layers is less than 0.5 mm, Koops discloses an overlapping thickness range for each of the polymeric layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the thickness of each polymeric layers since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the thickness of the polymeric layers dependent on what the end use fiber was used for [0036]. 
Regarding the limitation “electrospun”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an 
Regarding claims 2 and 14-15, Koops discloses that the interior layer further comprises water soluble polymers with the materials as claimed [0048].
Regarding claim 3, Koops discloses that the microfiber being a triple-layer microfiber [0035].
Regarding claim 4, Koops discloses that the microfiber is hollow (Abstract).
Regarding claim 5, Koops discloses that the layer is substantially porous layers (Abstract).
Regarding claims 6-8, Koops discloses that the materials of the polymers as claimed [0023, 0033, 0035].
Regarding claim 10-11, Koops discloses the materials as claimed [0048].
Regarding claim 13, Koops discloses the materials as claimed [0048].
Regarding claim 18, Koops discloses a microfiber comprising an interior layer as claimed, however, fails to disclose the cell concentration within the internal layer is at least 10 OD.  However, a person having ordinary skill in the art before the effective filling date of the claimed invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the cell concentration within the internal layer since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges 
Regarding claim 19, Koops discloses that the interior layer further comprises media for maintaining and/or supporting said cell viability and/or activity [0024-0030].
Regarding claim 20, Koops discloses the molecules of interest as claimed [0025].


Claim 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891) in view of Chuang et al. (US 2007/0009736).
Regarding claim 9, Koops discloses a microfiber comprising an exterior layer as set forth above, however, fails to explicitly disclose that it comprises PVDF-HFP.  Koops discloses the claimed invention except that it uses polyimide instead of PVDF-HFP.  Chuang shows that PVDF-HFP is an equivalent structure known in the art (Examples and [0023]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute polymers of Koops for PVDF-HFP in the invention of Koops.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 21, Koops discloses concentric multi-layered microfiber comprising an exterior polymeric layer, an interior polymeric layer, an intermediate polymeric layer residing between the exterior polymeric layer and the interior polymeric layer, and an internal lumen, and 
Koops discloses that the fibre diameter is between 10 µm and 3mm, wherein the interior layer has a thickness of less than 0.5 mm [0037].  Koops fails to explicitly disclose that each of the polymeric layers having a thickness of about 5 nm to 10 µm.  However, given that Koops discloses that the fibre diameter is minimally 10 µm (total thickness) and one of the layers is less than 0.5 mm, Koops discloses an overlapping thickness range for each of the polymeric layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Or the alternative, Koops discloses that the pressure drop is dependent on the thickness and porosity of the layers, which ultimately results in mechanical stability [0036].  Thus, the thickness is a result effective variable.  A person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the thickness of each polymeric layers since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present 
Further, Koops discloses a microfiber comprising an exterior layer as set forth above, however, fails to explicitly disclose that it comprises PVDF-HFP.  Koops discloses the claimed invention except that it uses polyimide instead of PVDF-HFP.  Chuang shows that PVDF-HFP is an equivalent structure known in the art (Examples and [0023]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute polymers of Koops for PVDF-HFP in the invention of Koops.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the limitation “electrospun”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
The objection to the specification has been maintained.  Reference 40 refers to both as “an internal solution” and as “an internal layer”.  The examiner contends that an internal solution and an internal layer are not equivalent to each other.  Appropriate correction is required.
Applicant argues that providing a fiber by Koop’s extrusion process at such high melt temperature will not enable to include the internal lumen viable cells.  This has been found unpersuasive.  Koop explicitly disclose that large part of the cells or organisms remains after fiber production [0025], wherein the majority of cells are present in the fiber ([0021-0022]: up to 100 wt% of particulate material).  Given that Koop discloses that the amount of the cells to be present is up to 100 wt.% in relations to the polymers, Koop discloses a very high concentration of the cells to be present in the fiber.  Further, although Koop discloses PVDF, which is similar to the claimed PVDF-HDF, Koop also recognized that the invention is not limited to these polymeric materials and other suitable materials may be apparent to the skilled person [0023].  Thus, the examiner contends that Koop’s polymer is not only subjected in using “high” melting point polymers.    Given that Koop discloses the importance of the cells to be present in fiber as well as being open to different polymers that can be used, Koop’s process of making the fiber does not harm the variability of the cells to the extent that it loses all functionality of the fiber absent evidence to the contrary.  It is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner's position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785